Citation Nr: 0844852	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-36 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio




THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  

3.  Entitlement to service connection for the claimed 
residuals of exposure to asbestos.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and a witness.  


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to September 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in November 2008.  

During his hearing, the veteran appeared to indicate that he 
wishes to pursue a claim of service connection for colon 
cancer.  That matter is referred to the RO for further 
development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  




REMAND

The Board finds that remand for additional development is now 
required to fully assist the veteran.  

Initially, the Board notes that the veteran indicated during 
his hearing that he has received all medical treatment from 
the VA since approximately 2000.  However, no VA medical 
records are currently associated with the claims file.  
Therefore, remand is necessary to allow the RO to obtain 
them.  

With regard to the veteran's claims of service connection for 
bilateral hearing loss and tinnitus, remand is necessary to 
determine whether the veteran currently has bilateral hearing 
loss and/or tinnitus that are related to his active service.  

The veteran testified at his hearing that a stick of dynamite 
exploded near his head during basic training.  He explained 
that immediately after the incident he could not hear and had 
a ringing in his ears.  Shortly thereafter, he sought medical 
treatment.  

In addition, the veteran testified that following basic 
training, he was sent to Germany and assigned to a rifle 
range, where he worked twice a week for five hour periods.  
He testified that he would leave the rifle range experiencing 
a headache and further ringing in his ears.  

The Board also notes that the veteran testified that he has 
experienced no acoustic trauma following service, but has 
continued to experience difficulty hearing and a ringing in 
his ears.  

Although the veteran's STR are unavailable and presumed 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC), the absence of in-service evidence of hearing 
loss is not fatal to the claim.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).   Evidence of a current hearing loss 
disability and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss. See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

Therefore, the RO should arrange for the veteran to undergo a 
VA audiological evaluation at a VA medical facility to 
determine the nature and likely etiology of the veteran's 
claimed hearing loss and tinnitus.  

With regard to the veteran's claim of service connection for 
a lung disorder as the residual of asbestos exposure, the 
veteran testified at his November 2008 Board hearing that he 
is currently diagnosed with chronic obstructive pulmonary 
disease (COPD), emphysema, asthma and chronic bronchitis.  He 
also asserted that he was exposed to asbestos on two 
occasions during service.  

First, during basic training, when he slept in, then helped 
tear down, old barracks, which, he was told, contained 
asbestos.  

Second, he reports being exposed to asbestos when he was 
stationed in Germany.  He was assigned to tear down anti-
aircraft bunkers and was told that they contained asbestos.  
In approximation, he testified that he was involved in this 
for 30 out of the 90 days he was stationed in Germany.  

Following service, the veteran testified that he had no 
asbestos exposure.  

Currently, the record includes a response from Dr. DM, who 
indicated that he sent a copy of a chart from April 2004.  
That chart does not appear to be associated with the claims 
file.  Further, no attempt has been made to contact the 
second physician he identified, Dr. W., to request treatment 
records.  

Moreover, the veteran has not been afforded a VA examination 
to determine the nature and likely etiology of the claimed 
lung disorders.  

Accordingly, the RO should arrange for the veteran to undergo 
appropriate examinations at VA medical facilities to 
determine the nature and likely etiology of the claimed 
disorders addressed above.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the veteran 
and death of an immediate family member.  Id.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his present 
claim.  

The RO's notice letter to the veteran should explain that he 
has a full one-year period to respond.  The RO should also 
request that the veteran furnish all evidence in his 
possession, and ensure that its letter meets the notice 
requirements of Dingess/Hartman, 19 Vet App 473 (2006), as 
regards the five elements of a claim for service connection, 
as appropriate.  

After providing the appropriate notice(s), the RO should 
attempt to obtain any additional evidence for which the 
veteran provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the 
claims remaining on appeal.   

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)  

1. The RO should take appropriate steps 
to send the veteran and his 
representative a letter requesting that 
the veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence, to particularly 
include private treatment records, 
pertaining to the remanded claims. The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  

The RO should ensure that its notice to 
the veteran meets the requirements of 
Dingess/Hartman, cited above, with 
respect to the five elements of a claim 
for service connection, as appropriate.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2008).  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

Whether or not the veteran responds, the 
RO should obtain any VA treatment records 
not already associated with the claims 
file.  

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a VA audiological evaluation to determine 
the nature and likely etiology of the 
claimed hearing loss and tinnitus.  

The entire claims file must be made 
available to the examiner designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  

All appropriate tests and studies (to 
include audiometry, and speech 
discrimination testing, for each ear) 
should be accomplished and all clinical 
findings should be reported in detail.  

Based on the audiometry test results, the 
examiner should specifically indicate 
whether the veteran currently has tinnitus 
and/or hearing loss, in each ear, to an 
extent recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC Test of less than 
94 percent).  

The examiner should then render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the veteran's 
hearing loss disability and/or tinnitus is 
the result of an in-service event, to 
particularly include noise exposure, or 
other incident of his service.  If the 
examiner cannot provide such an opinion 
without resorting to speculation, he or 
she should so indicate.  
 
The examiner should set forth all 
examination findings, along with a 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.  The veteran should also be scheduled 
for VA examination to determine the nature 
and likely etiology of the claimed 
residuals of in-service asbestos exposure, 
to include COPD, emphysema, asthma, and 
chronic bronchitis.  

The entire claims file must be made 
available to the specialist(s) designated 
to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions. 

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

Based on a review of the claims file, 
examination of the veteran, and the 
results of all diagnostics and tests, the 
specialist(s) should specifically indicate 
whether it is at least as likely as not 
that the veteran has current a lung 
disability manifested by chronic 
obstructive pulmonary disease (COPD), 
emphysema, asthma, and/or chronic 
bronchitis due to disease or injury that 
was incurred in or aggravated by military 
service, to include whether the current 
disorder(s) are consistent with asbestos 
exposure during service.  

If the examiner(s) cannot express such an 
opinion without resorting to speculation, 
they should so indicate.  

The examiner(s) should set forth all 
examination findings, along with a 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

5.  If the veteran fails to report to the 
scheduled examinations, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examinations sent to the veteran by 
the pertinent VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims of 
service connection currently on appeal in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  






